      Case 1:20-cr-00179-DLC Document 174 Filed 02/08/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :           20Cr0179-09 (DLC)
                                         :
                -v-                      :                  ORDER
                                         :
 HERMAN BASS,                            :
                           Defendant.    :
                                         :
 --------------------------------------- X
DENISE COTE, District Judge:

     On February 8, 2021, CJA counsel requested approval for the

use of CJA funds to purchase a laptop for defendant Herman Bass

to review discovery materials produced by the government.

Defense counsel represents that without this laptop the

defendant will be unable to review effectively the discovery

material that the Government has produced. It is hereby

     ORDERED that defense counsel’s request for CJA funds to

purchase a laptop for the defendant to review discovery is

granted.

     IT IS FURTHER ORDERED that the defendant shall abide by the

terms of the Protective Order (Dkt. 93) concerning all

Disclosure Material (as that term is defined in the Protective

Order) placed on the laptop, and in particular shall not post

Disclosure Material on any internet site or network site and

shall not disclose it to the media or other third parties.

     IT IS FURTHER ORDERED that the defendant may not use the

laptop for any purpose other than reviewing discovery materials
         Case 1:20-cr-00179-DLC Document 174 Filed 02/08/21 Page 2 of 2



produced in this case, for communicating with his CJA counsel,

and for other communications relating to his defense in this

case.

     IT IS FURTHER ORDERED that no later than the conclusion of

the proceedings against the defendant in the district court,

whether through dismissal of the charges against the defendant

or the sentencing of the defendant, the defendant shall return

the laptop to his counsel, who will promptly provide it either

to Alan Nelson, the CJA Case Budget Attorney for the Second

Circuit Court of Appeal, or Julie de Almeida, the Coordinating

Discovery Attorney, or any other person as Mr. Nelson directs.

If convicted, the defendant may retain the laptop during any

appeal.



Dated:       New York, New York
             February 8, 2021


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge
